DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Deschere on March 15, 2022. 
The application has been amended as follows:
Please reinstate claim 15.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a first transistor element connected to the primary winding, and a power supply connected to the primary winding, in a case that the first transistor element is turned ON, a primary winding current, serving as a current flowing from the power supply to the primary winding, flows, and (i) a first rectifying element current, serving as a current flowing from the secondary winding to the first rectifying element, flows or (ii) a second rectifying element current, serving as a current flowing from the tertiary winding to the second rectifying element, flows.”

 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a first step for applying a forward voltage to the first switching element and causing a rectified current to flow to the first switching element; a second step for turning the first transistor element ON after the first step and thereby causing a current flowing through each of the secondary winding and the tertiary winding to be suppressed by the first rectifying element or the secondary winding as well as causing a primary winding current, serving as a current flowing from the power supply to the primary winding, to flow; a third step for turning the first transistor element OFF after the second step and thereby causing a current flowing from the power supply to the primary winding to be suppressed by the first transistor element as well as causing a first rectifying element current, serving as a current flowing from the secondary winding to the first rectifying element, to flow; and a fourth step for applying a reverse voltage to the first switching element after the third step within a time period when the first rectifying element current is flowing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839